COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-278-CV





ROBERT SOLIS	APPELLANT



V.



JOSEPH C. BOYLE, 	APPELLEES

RICHARD WATHAN, 

MARY JO BALLARD, 

AND JOHN BLACK

------------



FROM THE 89
TH
 DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


      ------------



Robert Solis is attempting to appeal the trial court’s judgment dismissing his lawsuit against Joseph C. Boyle, Richard Wathan, Mary Jo Ballard, and John Black.  We dismiss the appeal for want of jurisdiction.

The trial court’s judgment was signed on March 23, 2006, and a motion to set aside the judgment was filed on April 24, 2006.  Therefore, appellant’s notice of appeal was due on June 21, 2006 but was not filed until August 14, 2006.
(footnote: 2)
	On August 16, 2006, we notified appellant by letter of our concern that we lacked jurisdiction over the appeal because his notice of appeal was untimely and that his appeal would be dismissed unless he filed a response showing grounds for continuing the appeal.
(footnote: 3)  Appellant’s response to our jurisdiction letter does not state grounds for continuing the appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 4)


PER CURIAM



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  September 21, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 Tex. R. App. P.
 26.1(a).


3:See
 
Tex. R. App. P.
 25.1(a)–(b), 26.1(a), 42.3.


4:Butts v. Capitol City Nursing Home, Inc.,
 705 S.W.2d 696, 697 (Tex. 1986); 
Doe I v. Pilgrim Rest Baptist Church,
 193 S.W.3d 727, 729 (Tex. App.—Dallas 2006, pet. filed); 
Weik v. Second Baptist Church of Houston,
 988 S.W.2d 437, 439 (Tex. App.—Houston [1st Dist.] 1999, pet. denied).